Citation Nr: 0107469	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-16 100A	)	DATE
	)
	)



THE ISSUE

Whether a November 1987 or April 1996 decision by the Board 
of Veterans' Appeals, each of which denied service connection 
for bilateral foot disability, should, in either instance, be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issue of entitlement to an effective date earlier than 
August 26, 1996, for an award of service connection for pes 
planus and hallux valgus with probable tarsal coalition is 
the subject of a separate decision under a separate docket 
number.)


REPRESENTATION

Moving Party Represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
CUE in Board decisions dated November 4, 1987, and April 2, 
1996.

The appellant presented video conference hearing testimony at 
a hearing before a member of the Board in August 1999.


FINDING OF FACT

A legally cognizable claim of CUE, relative to the issue 
adjudicated in either the November 1987 or April 1996 Board 
decision, has not, in either instance, been asserted.


CONCLUSION OF LAW

Neither the November 1987 nor April 1996 decision by the 
Board, each of which denied service connection for bilateral 
foot disability, involved CUE.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining CUE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily in the precedent 
opinions of the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims.  CUE is defined in 38 C.F.R. § 20.1403(a) as "the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Review of CUE in a prior Board 
decision must be based on the record as it existed when that 
decision was made.  38 C.F.R. § 20.1403(b) (1999); see 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Concerning each Board decision in question, i.e., that dated 
in November 1987 and that dated in April 1996, each of which 
denied service connection for bilateral foot disability, the 
veteran asserts that CUE existed in several respects.  As his 
principal allegation of error, he points out that a January 
1984 service medical record reflects that he was issued arch 
supports for each foot but that such service item was "not 
mentioned in either Board" decision.  He also avers generally 
that the evidence in the Board's possession, in November 1987 
as well as in April 1996, did in fact indicate that his 
preexisting pes planus was aggravated incident to the "rigors 
of service".  In the latter regard, he indicates that his pes 
planus was "documented" as being of only "mild" severity when 
he entered service but that such condition thereafter soon 
became highly problematic.

In considering the veteran's contention of CUE relative to 
the November 1987 and April 1996 Board decisions, each of 
which denied service connection for bilateral foot disability 
(the latter on the basis of the non-submission of new and 
material evidence to reopen the claim), the Board is 
constrained, in the first instance, to point out that, while 
the veteran is under the impression that his pes planus was 
"documented" as being of only "mild" severity when he entered 
service, in fact when he was examined for service entrance 
purposes in June 1980, the examination report reflects 
specific notation of pes planus of moderate (i.e., "mod") 
severity.  Shortly thereafter, as was observed in the 
November 1987 Board decision, service medical records reflect 
that the veteran was seen for pain involving each foot.  His 
physical activities were pertinently restricted by profile in 
September 1981.  When the veteran was seen in November 1983, 
at which time he indicated that his feet had been painful 
since basic training, he (as was noted in the November 1987 
decision) was assessed as having congenital pes planus 
involving each foot; he had indicated that measures including 
boot modifications and the wearing of "shoe inserts" had been 
of no avail to alleviate his foot pain.  When he was examined 
for service separation purposes in December 1983, the veteran 
was noted to have pes planus and chondromalacia involving 
each foot.  He was discharged from service in March 1984.  
When he was thereafter examined by VA in August 1984, the 
pertinent diagnosis was bilateral pes planus with foot pain.  
While the veteran submitted items including private medical 
reports and copies of some service medical records in 
conjunction with a subsequent (i.e., after the November 1987 
Board denial) attempt to reopen his claim for service 
connection for bilateral foot disability, the Board, in April 
1996, determined that this evidence, in its entirety, was 
"either cumulative or not relevant."  The veteran has made no 
allegation controverting such determination.  

As noted above, as his principal allegation of CUE with 
respect to the November 1987 and April 1996 Board decisions, 
the veteran objects that a January 1984 service medical 
record, which reflects that he was issued arch supports for 
each foot, was "not mentioned in either Board" decision.  The 
veteran is in fact shown to have presented with complaint of 
foot pain (apparently only on the right) on January 17, 1984; 
"arch[] supports" were recommended at that time.  The 
foregoing service medical item was, as the veteran avers, not 
mentioned in either above-cited Board decision (though, as 
was noted above, the November 1987 Board decision made note 
of service evidence dated in November 1983 which reflects 
that measures including boot modifications and the wearing of 
"shoe inserts" had to that point not been successful in 
alleviating the veteran's foot pain).  However, the Board 
would merely observe that, as opposed to comprising CUE, the 
matter of whether to include a particular item of evidence in 
one of its decisions is discretionary, especially if it would 
have no impact on the decision.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  Since the November 1987 decision noted 
that the veteran had, at least as of November 1983, been on 
some occasions wearing "shoe inserts", additional mention 
that it was recommended in January 1984 that he be given 
"arch[] supports" would have, in any event, merely pertained 
to a largely cumulative item of clinical evidence.  As to the 
veteran's remaining allegation of CUE, i.e., that the 
evidence in the Board's possession, in November 1987 as well 
as in April 1996, did in fact indicate that his preexisting 
pes planus was aggravated incident to the "rigors of 
service", the Board would respectfully point out that such 
assertion essentially amounts to an objection that the 
evidence in the Board's possession when rendering each 
decision was improperly weighed or evaluated.  This 
allegation, manifestly, does not rise to the level of CUE.  
38 C.F.R. § 20.1403(d); see also Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  In view of the Board's respective foregoing 
observations, then, bearing on each allegation of CUE lodged 
by the veteran relative to the November 1987 and April 1996 
Board decisions, the Board is constrained to conclude that a 
legally cognizable claim of CUE, relative to either Board 
decision, has not been asserted.  Accordingly, no basis for 
the revision or reversal of the Board's November 1987 or 
April 1996 denials of service connection for bilateral foot 
disability has (relative to either Board decision) been 
presented.  Related revision or reversal, with respect to 
either Board decision, is, accordingly, denied.

In making this determination, the Board has considered with 
appellant's hearing testimony before a member of the Board.  
While his testimony is considered credible insofar as he 
expressed his belief in the merits of his claim, his 
arguments are not found to support a finding of CUE, for the 
reasons set forth earlier.


ORDER

Revision or reversal of a November 1987 or April 1996 Board 
decision, each of which denied service connection for 
bilateral foot disability, based on CUE, is denied.



		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals

 



